                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALEX REINIG, KEN GRITZ, BOB SODA,
MARY LOU GRAMESKY, PETER WILDER
SMITH, WILLIAM KINSELLA, DANIEL                        15cv1541
KOLENDA, VALERIA DAL PINO,                             ELECTRONICALLY FILED
AHMAD NAJI, ROBERT PEDERSON,
TERESA FRAGALE, and DAVID
HOWARD,

                Plaintiffs,

                        v.

RBS CITIZENS, N.A.,

                Defendant.


   MEMORANDUM ORDER RE: PLAINTIFFS’ TRIAL EXHIBIT BINDER AND
                JOINT 2019 TRIAL EXHIBIT LIST


            A pretrial conference is set for September 16, 2019, at 9:00 a.m., in preparation

  for the jury trial in this matter, which shall commence on September 23, 2019. Currently

  pending before the Court are: (1) Defendant’s extensive objections to Plaintiff’s trial

  exhibits (Doc. 314); (2) Plaintiffs’ limited objections to Defendant’s trial exhibits (id.);

  and (3) Plaintiffs’ Motion to Strike Defendant’s Undisclosed Witnesses (Doc. 319). In

  reviewing these matters, the Court has compared the binder of trial exhibits submitted to

  the Court by Plaintiffs on September 3, 2019 with the parties’ 2019 Trial Exhibit List

  (Doc. 314), and the Court has discovered a number of issues with Plaintiffs’ trial exhibit

  binder.
       First, a number of exhibits are missing from Plaintiffs’ trial exhibit binder. By

way of example only, Plaintiffs did not include in their trial exhibit binder Exhibits P-6,

P-7, P-11, P-12, P-16, and P-17. The absence of P-16, described in the parties’ 2019

Trial Exhibit List as “Summary Exhibits of Regular and OT Hours Reported Per MLO

and Trends,” is particularly troublesome since Defendant relies on this exhibit in its

Response to Plaintiffs’ Motion to Strike Defendant’s Undisclosed Witnesses. See Doc.

325, at 6 n. 4. Therefore, the Court needs to review the document before it can rule on

Plaintiffs’ Motion to Strike.

       Second, a number of the trial exhibits contained in the trial exhibit binder do not

appear to be the correct document based upon the “Exhibit Description” set forth in the

2019 Trial Exhibit List. By way of example, P-14 is described in the 2019 Trial Exhibit

List as “All discovery and depositions designated as Defendants,” but the document

contained in the Plaintiffs’ trial exhibit binder under the tab P-14 is a document titled

“Testimony and Discovery Responses from the Representative Discovery Plaintiffs” (and

is described by Plaintiffs in its index at the front of the trial exhibit binder as “Summary

of Hours Worked as provided by Testimony”). Similarly, P-11 is described in the 2019

Trial Exhibit List as “Defendants’ Answers to Interrogatories,” but the document

contained in the Plaintiffs’ trial exhibit binder under the tab P-11 does not contain any

answers to interrogatories by Defendant, and appears to be attendance records.

       Third, Plaintiffs’ description in the Joint 2019 Trial Exhibit List of a number of

their trial exhibits, wherein they utilize numbers only to describe the document, is

confusing. Strictly by way of example, P-4(1), currently described as




                                              2
“CITIZENS_ESI00028857.txt,” could be described as 5/17/13 T. Kuhn email to M.

Fiorello and J. Schwartz.

       Fourth, the last trial exhibit of Plaintiffs listed on the parties’ 2019 Trial Exhibit

List is P-21. Yet, in the trial exhibit binder Plaintiffs submitted to the Court, Plaintiffs

include exhibits P-25 and P-26. Additionally, on September 3, 2019, Plaintiffs provided

the Court with P-29, which they told the Court they had inadvertently failed to print.

       Until the Plaintiffs submit a trial exhibit binder that contains all of its trial exhibits

and matches the parties’ 2019 Trial Exhibit List, the Court is unable to rule on either

Defendant’s objections to Plaintiffs’ trial exhibits (Doc. 314) or Plaintiffs’ Motion to

Strike Defendant’s Undisclosed Witnesses (Doc. 319). Accordingly, Plaintiffs shall

provide the Court with a revised trial exhibit binder that addresses all of the issues raised

in this Memorandum Order no later than September 13, 2019 at 3:00 p.m. Further,

because Defendant relies on P-16 in its Response to Plaintiffs’ Motion to Strike, see Doc.

325, at 6 n. 4, Defendant shall provide the Court with a copy of P-16 no later than

September 12, 2019 at 5:00 p.m. Further, the parties shall file a readable (larger font)

revised Joint Trial Exhibit List no later than September 16, 2019 at 8:30 a.m., in which

Plaintiffs’ exhibits are fully and accurately described.



                                       SO ORDERED this 12th day of September, 2019.

                                       s/ Arthur J. Schwab
                                       Arthur J. Schwab
                                       United States District Court Judge



cc:    All ECF Registered Counsel of Record



                                               3
